Third District Court of Appeal
                               State of Florida

                        Opinion filed November 25, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D19-2512
                         Lower Tribunal No. 13-34115
                            ________________


                    Gregan Construction Corp., etc.,
                                    Appellant,

                                        vs.

                       Chateaubleau Inn Inc., etc.,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Mavel Ruiz,
Judge.

     Law Office of Ray Garcia, P.A., and Ray Garcia, Nataline Garcia and Nicole
M. Garcia, for appellant.

      MKRS Law, PL, and Sergio R. Casiano, Jr., for appellee.


Before EMAS, C.J., and LOGUE and HENDON, JJ.

      PER CURIAM.

      Affirmed.